 Case 1:17-cv-06127-DG-ST Document 70 Filed 06/11/20 Page 1 of 1 PageID #: 756


                                            CIVIL MINUTE ENTRY


BEFORE:                              Magistrate Judge Steven L. Tiscione


DATE:                                June 9, 2020


TIME:                                10:00 A.M.


DOCKET NUMBER(S):                    CV-17-6127 (ILG)


NAME OF CASE(S):                     CHINCHA V PATEL



FOR PLAINTIFF(S):                    Leon



FOR DEFENDANT(S):                    Mizrahi



NEXT CONFERENCE(S):                  See rulings below



FTR/COURT REPORTER:                  N/A

RULINGS FROM MOTION HEARING:

Defendants' Motion to Compel [67] is denied at this time. Plaintiff shall file a Motion for Reconsideration of the Court's
May 28, 2020 Order by June 25, 2020. Defendant shall respond to the Motion by July 2, 2020.
